HSC -/?
                                ELECTRONIC RECORD




COA #14-14-00211-CR                                 OFFENSE: Theft


STYLE: Contina Felicia Means v The State of Texas   COUNTY: Harris

COA DISPOSITION: Affirmed                           TRIAL COURT: Co Crim Ct. at Law No 11


DATE: March 31. 2015    Publish: No                  TC CASE #: 1916493




                               IN THE COURT OF CRIMINAL APPEALS




STYLE: Contina Felicia Means v The State of Texas

CCA#


        APPELLAHT^
FOR DISCRETIONARY REVIEW IN CCA IS:
                                      Petition      CCA Disposition:
                                                    DATE:
                                                                          W4.IJT
                                                                               .—-   *^    «   ^^




                                                    JUDGE:

date:     o^       2^. a^/r                         SIGNED:                      PC:

JUDGE:       /^                                     PUBLISH:                     DNP:




                                                                                          MOTION FOR


                                                            FORREHEARIING IN CCA IS:


                                                         JUDGE:


                                                                                ELECTRONIC RECORD